Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment

Drawings 
The drawing filed on 7/5/2020 is accepted by the Examiner.

The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 10,684,697) has been reviewed and is accepted. The terminal disclaimer has been recorded.

Based on telephone interview on October 19, 2021, with respect to cancellation of claims 2, 3, 19 and 20, and amended claims 1 and 11-17, also review of prior art of record, all have been fully considered and are persuasive.    
             The claims 1 and 4-17 now renumbered as 1-15 are allowed.  

                                                 EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Chris Ziolkowski, Reg No. 73,729), on October 19, 2021, without traverse.
SPECIFICATION
Paragraph [0004] is amended as follows:
           [0004] A digitally reconstructed radiograph (DRR) is a digital representation of an X-ray made by taking a CT scan of a patient and simulating taking X-rays from different angles and distances. The result is that any possible X-ray that can be taken for that patient can be simulated, which is unique and specific to how the patient's anatomical features look relative to one another. Because the “scene” is controlled, namely by controlling the virtual location of a C-Arm to the patient and the angle relative to one another, a picture can be generated that should look like any X-ray taken in the operating room (OR).

Claim Objections
           The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. The claim “12” is missing or does not exist in the application. In a telephone interview with Applicant’s representative we discussed the issue. The original claims 13 through claim 18 are renumbered as claims 12 through claim 17, by the Examiner amendment to resolve the issue.

           The amended claims 1 and 11-17 as follows: 
          Cancel claims 2, 3, 19 and 20.

           Claim 1. (Currently Amended) A method for generating a display of an image of a patient's internal anatomy in a surgical field during a medical procedure, comprising: with one or more processors: 
, wherein the high resolution baseline image is a digitally reconstructed radiograph from a computed tomography scan image; 
           	digitally manipulating the high resolution baseline image to produce a baseline image set including representative images of the baseline image at a plurality of permutations of movements of the baseline image from the baseline orientation, wherein the permutations of movements includes movements in [[6D]]six degrees of freedom corresponding to a three-dimensional image;
           acquiring a new image of the surgical field at a lower resolution; 
           	comparing the new image to the representative images in the baseline image set and selecting the representative image having an acceptable degree of correlation with the new image; and 
           	merging the selected representative image with the new image and displaying the merged image.
           Claims 2 and 3. (Canceled) 
           Claim 11. (Currently Amended) An image processing apparatus for generating a display of an image of a patient's internal anatomy during a medical procedure, comprising: 
           	a memory for storing a high resolution baseline image of the surgical field including the patient's internal anatomy in a baseline orientation and a new image of the surgical field at a low resolution, wherein the high resolution baseline image is a digitally reconstructed radiograph from a computed tomography scan image; and 
           a processor configured to: 
six degrees of freedom corresponding to a three-dimensional image; 
           	perform software instructions for comparing the new image to the representative images in the baseline image set and selecting the representative image having an acceptable degree of correlation with the new image; 
           digitally merging the selected representative image with the new image; and 
           generating signals for displaying the merged image on a display device.
           Claim 12. (Currently Amended) The image processing apparatus of claim 11, wherein the processor is configured to digitally manipulating the high resolution image such that the permutations of movements form a predefined grid of image movements; and the software instructions for comparing the new image to the representative images of the baseline image set includes comparing overlapping pixels between the representative image and the new image.
           Claim 13. (Currently Amended) The image processing apparatus of claim 11, wherein the software instructions for comparing the new image to the representative images of the baseline image set includes: performing a principal component analysis (PCA) on the pixels of the representative images in the baseline image set to generate one or more PCA vectors; producing a PCA matrix of PCA vectors for each pixel in a representative image; generating a column vector for each representative image and the new image of pixel data for each pixel in the image; performing a matrix multiplication of the PCA matrix and each column 
           Claim 14. (Currently Amended) The image processing apparatus of claim 11, in which the medical procedure includes tools, instruments, implants or other objects that block or obscure the internal anatomy in an image of the surgical field, wherein the software instructions for comparing the new image to the representative images of the baseline image set includes only comparing portions of the images outside the portions that are blocked or obscured.
           Claim 15. (Currently Amended) The image processing apparatus of claim 15, wherein the location of the blocked or obscured portions of the new image are determined by determining which pixels have a value outside a pre-determined threshold.
           Claim 16. (Currently Amended) The image processing apparatus of claim 11, further comprising a user interface operable to allow manual adjustment of the degree of digitally merging the selected representative image with the new image.
           Claim 17. (Currently Amended) The image processing apparatus of claim 11, wherein: the user interface is further operable to allow manually switching between a display of one or more of the representative image, the new image and the merged image; and the processor generates signals for displaying on a display device according to the user interface.
           Claims 19 and 20. (Canceled)

                                                    REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to system and method for altering the way a patient image, such as by X-ray, is viewed and obtained. More particularly, the inventive system and method provides means for decreasing the overall radiation to which a patient is exposed during a1 Attorney Docket No. P01795US06surgical procedure but without significantly sacrificing the quality or resolution of the image obtained. 
           Based on applicant’s amendment, with respect to claim 1, representative of claim 11, the closest prior art of record (Csavoy), reference is directed to navigate or guide an instrument or device into an anatomy of a patient. The navigation can occur with the use of image data acquired of the patient, but does not teach or suggest, among other things, “digitally manipulating the high resolution baseline image to produce a baseline image set including representative images of the baseline image at a plurality of permutations of movements of the baseline image from the baseline orientation, wherein the permutations of movements includes movements in six degrees of freedom corresponding to a three-dimensional image; acquiring a new image of the surgical field at a lower resolution; comparing the new image to the representative images in the baseline image set and selecting the representative image having an acceptable “degree of correlation” with the new image; and “merging the selected representative image” with the new image and displaying the merged image”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Csavoy) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
October 22, 2021